Title: George W. Campbell to Thomas Jefferson, 9 September 1815
From: Campbell, George Washington
To: Jefferson, Thomas


          
            Dear Sir,
             Nashville 9th Sepbr 1815
          
          I have long intended troubling you with a letter, but have been deterred for want of something that seemed worthy your perusal—I should have embraced the occasion presented by your friendly & esteemed favor of last summer handed me by Mr Barnes of George Town, of carrying my intention into execution, had not the very delicate state of my health, with the requisite attention to official duties imposed on me the necessity of omitting for the time every kind of correspondence that could be dispensed with.
          The favorable sentiments you have been pleased to express in relation to the views with wiich which I entered into public office are entitled to, & receive my sincere acknowledgments. The best reward we can receive in this life, & that which must prove most gratful to our feelings, for pure motives & sincere efforts to  promote the public good is undoubtedly the good opinion of those we  most esteem in society; & whose talents & virtues have distinguished them as the great Luminaries of the age that light up the way for their followers. The best evidence, perhaps that I could furnish in support of your opinion as to the views I carried into office, may be found in my retiring from that office, so soon as the impaired state of my health, was likely to prevent me, at least for a time, from rendering those services to the public that under other circumstances might have been expected.
          Since retireing from public business, my health, though it continued some time imperfect, has very much improved, and been better for the last 6 months than for several preceeding years.
          I should feel much gratified in learning the state of your health, which I trust remains unimpaired; and which I sincerely wish may long continue so in your passage down the stream of life, that is no doubt to you perfectly smooth & tranquil.
          What have we here that could prove interesting to you? Our great national concerns, if you permit the passing events to intrude on your rep retirement are much better known to you than to us; & matters of a local nature can hardly lay claim to your particular notice. The return of peace was hailed in this quarter with the most lively & Sincere gratulations; & looked upon as an era from which to calculate a long period of prosperous & uninterrupted national repose; but the dreadful storm which has lately exploded on the continent of Europe & threatens to deluge in blood, as indeed it has already in part done, the fairest portion of that quarter of the globe, which has scarcely had time to breathe from the ravages & convulsions of preceeding wars; is calculated to incite some uneasiness for our future destiny. The prospect, however remote, of Seeing our beloved country again envolved in war is an unwelcome, unpleasant reflection! It will however, press itself upon our notice, and is there not in the present state of the civilized world some ground for the apprehension? May not the late extraordinary events in Europe, that baffle all calculations, & must astonish even the better informed of all parties, & countries result in the establishment of principles dangerous to liberty, & the Independance of nations? Interesting as this subject is I must not persue it further—
          The rapid progress of this Section of the union in population, wealth, & political importance cannot fail to prove satisfactory to you, who always appeared disposed to favor its rising prosperity, by affording its natural advantages a fair opportunity of fully developing themselves. The light of Science begins to dawn here; & several institutions for the education of youth are established by law in different parts of the state; the beneficiel effects of which are already experienced by the various classes of Society.
          When I began to write, I did not intend to exhaust your patience; I fear however, I may have done so. I will therefore close, by tendering you assurances of the very high respect, & consideration, 
          
            with which I am, Sir, Your Sincere friend and most Obedt
            G W. Campbell
          
        